Citation Nr: 0800896	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-31 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to October 
1982, December 2000 to November 2001, and October 2003 to 
April 2005.  His awards include the Combat Infantryman Badge, 
which was awarded after an attack on his unit in Iraq.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In August 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is the acting Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  At that hearing, it was requested that the 
record be left open for 60 days.  The request was granted.  
The 60 days have elapsed and the Board proceeds with its 
review of the appeal.  

The issue of entitlement to a disability rating in excess of 
50 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran does not have any eye disability related to 
disease or injury during his active service.  



CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter, in March 2006.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The required notice was provided in 
January 2007.  In this case, although the initial notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA clinical records.  The veteran has been 
examined.  He was provided an opportunity to set forth his 
contentions during the hearing before the undersigned acting 
Veterans Law Judge.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In February 2007, the veteran indicated that 
he had no other evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Discussion

At his August 2007 Board hearing, the veteran testified that 
he did not have eye problems prior to his active service but 
has had visual problems since his active service.  He 
asserted that exposure to sand storms, smoke, bombs and 
explosives, during service, could have caused his visual 
problems.  He also asserted that his eye problems could be 
due to his service-connected post-traumatic stress disorder 
(PTSD) or his service-connected hypertension.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

Refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  
See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

A lay witness is competent to report what he actually 
experienced.  38 C.F.R. § 3.159(a)(2) (2007).  The veteran's 
testimony of exposure to sand storms, smoke, bombs, and 
explosions is consistent with his combat experience and is 
credible.  However, not every experience amounts to a disease 
or injury.  In a case such as this, competent evidence is 
needed from a trained medical professional to determine that 
the reported experiences resulted in injury to the eye.  
Similarly, a lay witness does not have the medical training 
or experience to link one medical condition to another.  An 
opinion from a trained medical professional with the 
requisite expertise is needed to link service-connected 
disabilities to disabilities claimed as secondary.  38 C.F.R. 
§ 3.159(a)(1) (2007).  

On entry to his first period of active service, in November 
1981, and separation in September 1982, the veteran's visual 
acuity was 20/20 in both eyes and his eyes and 
ophthalmoscopic findings were normal.  On physical 
examinations in August 1987, June 1991, and May 1996, the 
veteran's visual acuity remained 20/20 in both eyes and his 
eyes and ophthalmoscopic findings remained normal.  

Although the veteran testified to the effect that he did not 
have any eye problems before active service, the service 
medical records do document some minor preexisting refractive 
error on the periodic examination in August 2000.  At that 
time, his visual acuity was 20/30 on the right and 20/25 on 
the left.  Otherwise, his eyes and ophthalmoscopic findings 
were normal.  

In this case, the service medical records do not document any 
actual eye injury.  In September 2001, the veteran was seen 
for a complaint of his eyes tightening up.  He thought he was 
dehydrated.  He had a 101 temperature and felt lazy as he was 
not able to really do anything.  However, no eye 
abnormalities were noted.  

In February 2005, the veteran was afforded a VA ophthalmology 
consultation.  Uncorrected visual acuity was 20/20 on the 
right and 20/25 on the left, correctable to 20/20, 
bilaterally.  External examination was negative.  Pupils were 
equal and reacted to light.  Eye movements were full.  Slit 
lamp examination showed the conjunctivae, corneas, and 
anterior chambers to be clear.  Ophthalmoscopic examination 
was within normal limits.  The diagnosis was presbyopia.  
Presbyopia is hyperopia and impairment of vision due to 
advancing years or to old age.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1349 (28th ed. 1994).  

The veteran was seen for a VA eye clinic consult in August 
2005.  His complaint of decreased vision was considered, as 
was his history of hypertension.  Entering distance visual 
acuity in each eye was 20/20-.  Refraction resulted in visual 
acuity of 20/20.  Intraocular pressure was within normal 
limits.  Testing pupillary reaction was negative and the 
pupils had no defects.  The only diagnosis was presbyopia.  

Conclusion

The veteran's eye problems have been diagnosed as presbyopia.  
Because he has a diagnosed disability, and since presbyopia 
is not an illness which the Secretary has determined warrants 
presumptive service connection, service connection for 
presbyopia under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
not permitted as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  As such, the Board must consider whether 
service connection may be granted on another basis.

The competent medical evidence shows that the veteran has 
presbyopia, a refractive error due to advancing age.  There 
is no competent medical evidence of any of the three elements 
required for service connection.  That is, there is no 
competent evidence of actual eye disease or injury during 
active service.  There is no competent medical evidence of 
any current residuals of eye disease or injury.  There is no 
competent evidence connecting a current eye disability to 
disease or injury in service or to a service-connected 
disability.  

The Board is cognizant of the veteran's gallant combat 
service and several disabilities have been connected to his 
active service.  However, the preponderance of evidence on 
his eye claim shows that he has presbyopia, a refractive 
error due to advancing age; and that he does not have any eye 
disability due to disease or injury during active service or 
that is proximately due to or the result of a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for an eye disability is denied.  


REMAND

In January 2007, a Decision Review Officer at the RO granted 
service connection for PTSD with a 50 percent rating, 
effective April 9, 2005.  In a statement dated in June 2007, 
the veteran's representative disagreed with the rating 
assigned to the PTSD.  The Board accepts the representative's 
June 2007 statement as a Notice of Disagreement with the 
January 2007 rating decision.  See 38 C.F.R. § 20.201 (2007).  
To date, however, the RO has not issued the veteran a 
Statement of the Case (SOC) with respect to this claim.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran an SOC with 
respect to his claim seeking a rating in 
excess of 50 percent for PTSD, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal on 
this issue. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


